PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,300
Filing Date: 13 Apr 2018
Appellant(s): SEO et al.



__________________
Seo, In Yong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2014/0322512) in view of Smith et al. (US 2006/0153904).
The Appellant claims, in claim 1, a dry pad comprising a wound covering membrane and a first release member (a support which is separated from the wound covering membrane). The membrane is electrospun and comprises a hydrophilic polymer that is swollen by wound exudate, a hydrophobic polymer, and a dry wound-healing agent that is released through swelling of the hydrophilic polymer. Claim 1 further requires the wound-covering membrane to be disposed on the first release member. In addition, the membrane has at least two layers of wound-covering membranes of which contents of the hydrophilic polymer gradually increases towards the wound. The limitation reading “configured to be swollen by an exudate secreted from a wound of a user” is towards a property of the polymers that is inherently present in the composition as claimed when used as a wound covering device. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). In claim 2, the dry wound healing agent is narrowed. Claim 3 requires the first release member to be on the lower membrane surface and a second release member on the upper surface. In claim 4, the wound-healing agent is narrowed. In claim 8, the hydrophilic polymer is selected from the group consisting of polyurethane and hydrogel. Claim 9 narrows the first release member. Claim 10 requires the fiber to have a diameter of 0.2-1.5 m. In claim 11, the ratio of hydrophilic to hydrophobic is from 3:7-9:1. In claim 12, the dry wound healing-agent is used in from 0.1-15 wt%. Claim 13 requires the dry wound-healing agent to include a vitamin in from 5-10 wt%. Claim 14 requires the dry wound-healing agent to be linked to or contained in a hydrophilic polymer chain in the fiber and further recites properties that are inherent in the hydrophilic polymer (see MPEP 2112.01 (II)). 
Pham teaches multi-component fibers that comprise a) a polymeric sheath comprising one or more hydrophilic polymers and b) a polymeric core that comprises one or more polymers more hydrophobic than the hydrophilic polymer [0057]. The fibers are prepared by electrospinning techniques [0039, 0050]. The ratio of polymers can range from 2:1-100:1 of hydrophilic to more hydrophobic polymer [0059]. Regarding the sheath (hydrophilic) polymers, Pham teaches polyurethane is a preferred species [0062]. Regarding the core (hydrophobic) polymer, Pham teaches that options include polysiloxane, polystyrene, and fluoropolymers [0100]. To be clear, the core of the fiber comprises hydrophobic polymers and the surrounding sheath comprises more 
Pham does not teach a second wound-covering membrane layer. Pham does not teach the dry wound-healing agent as being a vitamin nor does it teach the wound-healing agent as being a protein. Pham also does not teach a second release member on the opposite surface. Pham does not teach the amount of therapeutic agent.
Smith teaches a non-woven fiber assembly for use in medical dressings and wound healing [0014]. An advantage of using electrospun fibers in wound dressings is that very thin fibers can be produced and then formed into non-woven mats of any desired shape or thickness [0005]. Smith teaches using a combination of layers including both wettable polymer layers and non-wetting polymer layers [0008]. For example, one or more fibers made of electrospun elastomeric polymer may form a 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the Appellant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Pham does not provide any motivation to select this specific combination of polymers, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of hydrophilic and hydrophobic polymers from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” Thus, it would have been obvious to prepare a fiber for a hydrogel mesh comprising a hydrophilic polyurethane sheath and a hydrophobic polystyrene core in a 1:1 ratio wherein the fiber has a diameter of 1 micron. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Consistent with this reasoning, it would have been obvious to select any ratio as taught by the art based on the desired outcome. 
Moreover, it would have been obvious to modify the layers of Pham based on the teachings of Smith, wherein it is taught that a gradual layering of electrospun fiber mats wherein the layer closest to the wound has the largest (up to 100%) proportion of hydrophilic polymer is beneficial. The reasoning being that the hydrophilic polymer 
Regarding the release member(s), Pham teaches that the hydrogel can comprise a backing layer, which is obvious to make of paper or similar materials. It would have been obvious to include a backing layer on either side of the hydrogel mesh layer to preserve the composition prior to use. Generally, it is prima facie obvious to duplicate or rearrange parts taught in the prior art (see MPEP 2144.04 (VI)B). Along the same reasoning, it would have been obvious to use two or more hydrogel layers as taught by Pham. 
Regarding the therapeutic agent of Pham, any small molecule drug, biologic, genetic material, etc… can be used [0075]. Vitamins are usually small molecule organics and proteins fall under the category of biologics. Thus, it would have been obvious to choose either or a combination thereof as the wound-healing agents of Pham since Pham is open to any therapeutic in these categories. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
Regarding claim 13, Pham does not teach how much therapeutic agent to use however it does teach that said agents are to be released to the wound [0123]. That being said and in lieu of objective evidence of unexpected results, the amount of therapeutic agents can be viewed as a variable which achieves the recognized result of successfully treating a wound. The optimum or workable range of therapeutic agents .

(2) Response to Argument
Appellant's arguments filed 3 March 2021 have been fully considered but they are not persuasive. The Appellant argues, on pages 10-11 of their Appeal Brief, that the claimed electrospun fibers are made of a mixture of hydrophilic polymer, hydrophobic polymer, and dry wound-healing agent whereas the fibers of Pham are a core/sheath structure that does not qualify as a mixture. The Appellant defines “mixture” as a “material made up of two or more different substances which are physically combined.”
In response, the fibers of Pham are electrospun and comprise a) a polymeric sheath comprising one or more hydrophilic polymers and b) a polymeric core that comprises one or more polymers more hydrophobic than the hydrophilic polymer. The fibers can be made into a hydrogel further comprising a therapeutic agent. Therefore, the fibers taught by Pham comprise all of the required elements; hydrophobic polymer, hydrophilic polymer, and dry wound-healing agent. It is further noted that dry wound-healing agents, such as silver nanoparticles, are taught as being used in the 

The Appellant argues, on pages 12-15 of their remarks, that Smith fails to show or teach that the electrospun fiber is made of a mixture of hydrophilic polymer, hydrophobic polymer, and dry wound-healing agent. The Appellant also argues that Smith fails to show or teach at least two layers of wound covering members wherein the hydrophilic polymer amount gradually increases towards the wound.
In response, Smith is applied for its teachings of a wound treatment and that gradual layering of electrospun fiber mats wherein the layer closest to the wound has the largest (up to 100%) proportion of hydrophilic polymer is beneficial. The reasoning being that the hydrophilic polymer swells upon contact with fluid from the wound and prevents the adhesive portion of the dressing from adhering to the wound. It would have been obvious to apply this teaching to the fibers of Pham and therefore provide multiple layers that gradually change in hydrophilicity. The skilled artisan would have been motivated to apply the teachings of Smith to modify Pham with the understanding that doing so would result in a wound treatment with enhanced features such preventing the adhesive from sticking to the wound. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). In the instant rejection, the Office is not modifying Smith 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.